       Case 20-18562                Doc 9           Filed 10/15/20 Entered 10/15/20 23:32:07                         Desc Imaged
                                                    Certificate of Notice Page 1 of 5
Information to identify the case:
Debtor 1              Patrick F McSweeney                                               Social Security number or ITIN        xxx−xx−6203
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN     _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Northern District of Illinois
                                                                                        Date case filed for chapter 7 10/12/20
Case number:          20−18562


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Patrick F McSweeney

2.      All other names used in the
        last 8 years

3.     Address                               11 N Main St
                                             Apt 1NW
                                             Mount Prospect, IL 60056

4.     Debtor's attorney                         Jennifer A Filipiak                                Contact phone (630) 575−8181
                                                 Sulaiman Law Group                                 Email: jfilipiak@iladvocates.com
       Name and address                          2500 S. Highland Ave
                                                 Suite 200
                                                 Lombard, IL 60148

5.     Bankruptcy trustee                        Richard M. Fogel                                   Contact phone 312−474−4452
                                                 Cozen O'Connor                                     Email: rfogel@cozen.com
       Name and address                          123 N. Wacker Drive
                                                 Suite 1800
                                                 Chicago, IL 60606
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
       Case 20-18562                   Doc 9      Filed 10/15/20 Entered 10/15/20 23:32:07                                   Desc Imaged
                                                  Certificate of Notice Page 2 of 5
Debtor Patrick F McSweeney                                                                                                   Case number 20−18562


6. Bankruptcy clerk's office                    Eastern Division                                          Hours open:
                                                219 S Dearborn                                            8:30 a.m. until 4:30 p.m. except
    Documents in this case may be filed at this 7th Floor                                                 Saturdays, Sundays and legal
    address. You may inspect all records filed Chicago, IL 60604                                          holidays.
    in this case at this office or online at
    www.pacer.gov.
                                                                                                          Contact phone 1−866−222−8029

                                                                                                          Date: 10/13/20

7. Meeting of creditors                          November 17, 2020 at 01:30 PM                            Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned                Appear by Telephone. For
    questioned under oath. In a joint case,      to a later date. If so, the date will be on the          instructions,, visit:
    both spouses must attend. Creditors may
    attend, but are not required to do so.       court docket.                                            www.justice.gov/ust−regions−r11/,
                                                                                                          region−11−northern−district−illinois
                                                 Debtors must bring a picture ID and proof
                                                 of their Social Security Number.

8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge                Filing deadline: 1/19/21
                                               or to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                        Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as      conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize
                                                 an exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                            page 2
            Case 20-18562                Doc 9         Filed 10/15/20 Entered 10/15/20 23:32:07                                     Desc Imaged
                                                       Certificate of Notice Page 3 of 5
                                                              United States Bankruptcy Court
                                                               Northern District of Illinois
In re:                                                                                                                 Case No. 20-18562-DRC
Patrick F McSweeney                                                                                                    Chapter 7
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0752-1                                                  User: abowles                                                               Page 1 of 3
Date Rcvd: Oct 13, 2020                                               Form ID: 309A                                                             Total Noticed: 45
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Oct 15, 2020:
Recip ID                   Recipient Name and Address
db                     +   Patrick F McSweeney, 11 N Main St, Apt 1NW, Mount Prospect, IL 60056-2461
tr                     +   Richard M. Fogel, Cozen O'Connor, 123 N. Wacker Drive, Suite 1800, Chicago, IL 60606-1770
29066951               +   Ad Astra Recovery, 7330 W 33rd St N, Suite 118, Wichita, KS 67205-9370
29066956               +   Big Picture Loans, Attn: Customer Supprt, P.O. Box 704, Watersmeet, MI 49969-0704
29066958               +   Blue River Lending, PO Box 1182, Lac Du Flambeau, WI 54538-1182
29066962                   Christopher J. Maurer, Suburban Law Group, LLC, 1885 Rohlwing Rd, Suite D, Rolling Meadows, IL 60008
29066973               +   Encore Fcu, 25 E Algonquin Rd, Des Plaines, IL 60016-6101
29066975               +   Fed Loan Serv, Po Box 60610, Harrisburg, PA 17106-0610
29066976               +   Gail F. Darnell, 4755 Main St, Unit 435, Lisle, IL 60532-1878
29066977               +   Global Payments, Po Box 66118, Chicago, IL 60666-0097
29066979               +   Kahn Sanford LTD, 180 N LaSalle St, Suite 2025, Chicago, IL 60601-2611
29066980               +   LendingClub, Attn: Bankruptcy, 595 Market St, Ste 200, San Francisco, CA 94105-2807
29066983               +   MB Financiall Bank, 6111 N River Road, Rosemont, IL 60018-5111
29066987               +   Rapital Capital, Midwest Fidelity Services, LLC, 103 S. Main Street, Ottawa, KS 66067-2327
29066993               +   Target Cash Now, PO Box 516, Hays, MT 59527-0516
29066995               +   Tremont Lending, PO Box 82, Finley, CA 95435-0082

TOTAL: 16

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
aty                        Email/Text: jfilipiak@iladvocates.com
                                                                                        Oct 14 2020 01:22:00      Jennifer A Filipiak, Sulaiman Law Group, 2500 S.
                                                                                                                  Highland Ave, Suite 200, Lombard, IL 60148
29066952               + EDI: AFNIRECOVERY.COM
                                                                                        Oct 14 2020 03:53:00      Afni, Inc., Attn: Bankruptcy, Po Box 3427,
                                                                                                                  Bloomington, IL 61702-3427
29066953               + EDI: AMEREXPR.COM
                                                                                        Oct 14 2020 03:53:00      Amex, Correspondence/Bankruptcy, Po Box
                                                                                                                  981540, El Paso, TX 79998-1540
29066955               + EDI: BANKAMER.COM
                                                                                        Oct 14 2020 03:43:00      Bank of America, 4909 Savarese Circle,
                                                                                                                  Fl1-908-01-50, Tampa, FL 33634-2413
29066954               + EDI: BANKAMER.COM
                                                                                        Oct 14 2020 03:43:00      Bank of America, 4909 Savarese Cir,
                                                                                                                  Fl1-908-01-50, Tampa, FL 33634-2413
29066957               + Email/Text: bk@blittandgaines.com
                                                                                        Oct 14 2020 01:24:00      Blitt & Gaines PC, 661 Glenn Ave, Wheeling, IL
                                                                                                                  60090-6017
29066959               + EDI: CAPITALONE.COM
                                                                                        Oct 14 2020 03:53:00      Capital One, Attn: Bankruptcy, Po Box 30285,
                                                                                                                  Salt Lake City, UT 84130-0285
29066960               + EDI: CAPITALONE.COM
                                                                                        Oct 14 2020 03:53:00      Capital One/Carson, Attn: Bankruptcy, Po Box
                                                                                                                  30285, Salt Lake City, UT 84130-0285
29066963               + EDI: CITICORP.COM
            Case 20-18562              Doc 9        Filed 10/15/20 Entered 10/15/20 23:32:07                                Desc Imaged
                                                    Certificate of Notice Page 4 of 5
District/off: 0752-1                                               User: abowles                                                          Page 2 of 3
Date Rcvd: Oct 13, 2020                                            Form ID: 309A                                                        Total Noticed: 45
                                                                                   Oct 14 2020 03:53:00     Citibank/The Home Depot, Citicorp Credit
                                                                                                            Srvs/Centralized Bk dept, Po Box 790034, St
                                                                                                            Louis, MO 63179-0034
29066964              + EDI: CITICORP.COM
                                                                                   Oct 14 2020 03:53:00     Citicards Cbna, Citi Bank, Po Box 6077, Sioux
                                                                                                            Falls, SD 57117-6077
29066965              + EDI: WFNNB.COM
                                                                                   Oct 14 2020 03:53:00     Comenity Bank/Carsons, Attn: Bankruptcy Dept,
                                                                                                            Po Box 182125, Columbus, OH 43218-2125
29066966              + EDI: CONVERGENT.COM
                                                                                   Oct 14 2020 03:53:00     Convergent Outsourcing, Inc., Attn: Bankruptcy,
                                                                                                            Po Box 9004, Renton, WA 98057-9004
29066967              + Email/Text: bankruptcy@credencerm.com
                                                                                   Oct 14 2020 01:28:00     Credence Resource Management, LLC, 17000
                                                                                                            Dallas Pkwy, Suite 204, Dallas, TX 75248-1940
29066969              + Email/PDF: creditonebknotifications@resurgent.com
                                                                                   Oct 14 2020 01:41:57     Credit One Bank, Attn: Bankruptcy Department,
                                                                                                            Po Box 98873, Las Vegas, NV 89193-8873
29066968              + Email/PDF: creditonebknotifications@resurgent.com
                                                                                   Oct 14 2020 01:41:57     Credit One Bank, Attn: Bankruptcy, Po Box
                                                                                                            98873, Las Vegas, NV 89193-8873
29066971                 EDI: CITICORP.COM
                                                                                   Oct 14 2020 03:53:00     Department Store National Bank/Macy's, Attn:
                                                                                                            Bankruptcy, 9111 Duke Boulevard, Mason, OH
                                                                                                            45040
29066970                 EDI: IRS.COM
                                                                                   Oct 14 2020 03:53:00     Department of the Treasury, Internal Revenue
                                                                                                            Service, P.O. Box 7346, Philadelphia, PA
                                                                                                            19101-7346
29066978                 Email/Text: rev.bankruptcy@illinois.gov
                                                                                   Oct 14 2020 01:26:00     Illinois Department of Revenue, Bankruptcy Unit,
                                                                                                            PO Box 19035, Springfield, IL 62794-9035
29066961                 EDI: JPMORGANCHASE
                                                                                   Oct 14 2020 03:43:00     Chase Card Services, Attn: Bankruptcy, Po Box
                                                                                                            15298, Wilmington, DE 19850
29066984              + Email/Text: bankruptcy@ncaks.com
                                                                                   Oct 14 2020 01:23:00     National Credit Adjusters, LLC, 327 W 4th Ave,
                                                                                                            Po Box 3023, Hutchinson, KS 67504-3023
29066985              + EDI: AGFINANCE.COM
                                                                                   Oct 14 2020 03:43:00     OneMain Financial, Attn: Bankruptcy, 601 2nd St,
                                                                                                            Evansville, IN 47708-1013
29066986                 EDI: PRA.COM
                                                                                   Oct 14 2020 03:53:00     Portfolio Recovery Associates LLC, Attn:
                                                                                                            Bankruptcy, 120 Corporate Blvd, Norfolk, VA
                                                                                                            23502
29066988              + Email/PDF: resurgentbknotifications@resurgent.com
                                                                                   Oct 14 2020 01:43:19     Resurgent Capital Services, Attn: Bankruptcy, Po
                                                                                                            Box 10497, Greenville, SC 29603-0497
29066989              + Email/Text: compliance@sentrycredit.com
                                                                                   Oct 14 2020 01:28:00     Sentry Credit, Inc., Attn: Bankruptcy, Po Box
                                                                                                            12070, Everett, WA 98206-2070
29066990              + Email/Text: mprice@magesandprice.com
                                                                                   Oct 14 2020 01:28:00     Short Term Loans c/o Mages & Price, 1110 W.
                                                                                                            Lake Cook Road, Suite 385, Buffalo Grove, IL
                                                                                                            60089-1992
29066991              + Email/Text: bankruptcy@speedyinc.com
                                                                                   Oct 14 2020 01:24:00     Speedy Cash, 8400 E. 32nd Street N., Wichita, KS
                                                                                                            67226-2608
29066992              + EDI: STFM.COM
                                                                                   Oct 14 2020 03:53:00     State Farm Financial S, 1 State Farm Plaza,
                                                                                                            Bloomington, IL 61710-0001
29066994                 EDI: TFSR.COM
                                                                                   Oct 14 2020 03:53:00     Toyota Financial Services, Attn: Bankruptcy, Po
                                                                                                            Box 8026, Cedar Rapids, IA 52409
29066996                 EDI: USBANKARS.COM
                                                                                   Oct 14 2020 03:53:00     Us Bank, Attn: Bankruptcy, Po Box 5229,
                                                                                                            Cincinnati, OH 45201

TOTAL: 29


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
            Case 20-18562              Doc 9        Filed 10/15/20 Entered 10/15/20 23:32:07                                Desc Imaged
                                                    Certificate of Notice Page 5 of 5
District/off: 0752-1                                               User: abowles                                                        Page 3 of 3
Date Rcvd: Oct 13, 2020                                            Form ID: 309A                                                      Total Noticed: 45
Recip ID           Bypass Reason Name and Address
29066982                         Maxlend Loan
29066997                         Zocal Loan
29066972           *P++          DSNB MACY S, CITIBANK, 1000 TECHNOLOGY DRIVE MS 777, O FALLON MO 63368-2222, address filed with court:,
                                 Dsnb Bloomingdales, Attn: Recovery 'Bk', Po Box 9111, Mason, OH 45040
29066974           ##+           Encore Federal Credit Union, 25 E Algonquin Rd, Des Plaines, IL 60016-6101
29066981           ##+           Markoff Law LLC, 29 N Wacker Dr, Suite 550, Chicago, IL 60606-2851

TOTAL: 2 Undeliverable, 1 Duplicate, 2 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Oct 15, 2020                                        Signature:          /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on October 13, 2020 at the address(es) listed
below:
Name                             Email Address
Jennifer A Filipiak
                                 on behalf of Debtor 1 Patrick F McSweeney jfilipiak@iladvocates.com kyle@iladvocates.com

Patrick S Layng
                                 USTPRegion11.ES.ECF@usdoj.gov

Richard M. Fogel
                                 rfogel@cozen.com il72@ecfcbis.com;richard-fogel-1441@ecf.pacerpro.com


TOTAL: 3
